Citation Nr: 1614878	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  09-19 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for traumatic brain injury (TBI) residuals, to include cognitive impairment and headaches.
 
2.  Entitlement to service connection for a cervical spine disorder.

3.  Entitlement to service connection for headaches, as secondary to a service-connected disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant); Veteran's spouse 


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from October 1960 to April 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in pertinent part, denied service connection for head trauma with headaches and difficulty with memory and residuals of cervical disc removal with fusion, partial hemilaminectomy.  A claim for service connection for head trauma, severe neck pain, severe headaches, difficulty with memory, and degenerative disc disease was received in July 2005.

In September 2012 and August 2015, the Board remanded the issues on appeal for additional development.  As discussed in detail below, the Board is remanding the issues of service connection for a cervical spine disorder and headaches, as secondary to a service-connected disability, for additional development.  With respect to the issue of service connection for TBI residuals decided herein, pursuant to the September 2012 Board remand instructions, the complete service treatment records have been obtained and associated with the claims file.  A VA examination was conducted in March 2013.  As discussed below, the Board finds that the March 2013 VA examination report was thorough and adequate and in compliance with the Board's remand instructions.  

Pursuant to the August 2015 Board remand instructions, additional VA treatment records were obtained and associated with claims file, including the October 2010, March 2011, and April 2011 VA treatment records discussed by the March 2013 VA examiner and specifically requested by the Board.  As such, the Board finds there has been substantial compliance with the prior Board remand orders with respect to this issue.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); D'Aries v. Peake, 22 Vet. App. 97 (2008).  The case was returned to the Board for appellate consideration.

The evidence of record reflects that, while the claimed headaches are not residuals of the in-service TBI, see March 2013 VA examination report, they may be related to the cervical spine disorder that the Board is remanding below.  See November 2005 VA examination report.  While the Veteran is not currently in receipt of service connection for a cervical spine disorder, VA is bound to consider all pertinent theories of service connection, whether or not a theory is raised by the veteran.  See Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000) (holding that a claim for disability compensation should be broadly construed to encompass all possible theories of entitlement).  

As will be explained below, given the findings as to the claim for service connection for TBI residuals, because there is sufficient competent lay and medical evidence to decide the theory of direct service connection, and to avoid unnecessary delay in adjudicating this theory because of an implicit secondary service connection theory, the Board is bifurcating the issue into two separate issues - entitlement to service connection for a TBI residuals, to include cognitive impairment and headaches, on a direct basis (as directly incurred in service) and entitlement to service connection for headaches as secondary to a service-connected disability.  The case has been recharacterized as set forth in the title page above - i.e., the Board has recharacterized the issues on the title page to reflect a separate claim for service connection for headaches, as secondary to a service-connected disability, apart from the claimed TBI residuals.  See Tyrues v. Shinseki, 23 Vet. App. 166, 176 (2009) (noting that it is permissible for VA to bifurcate a claim of entitlement to service connection based on direct service connection and presumptive service connection) (en banc); Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions).

In May 2012, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge in San Antonio, Texas (Travel Board hearing).  A transcript of the hearing is of record.  

The issues of service connection for a cervical spine disorder and headaches, as secondary to a service-connected disability, are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran experienced headaches and a traumatic brain injury in service.

2.  The Veteran does not have current TBI residuals, to include cognitive impairment or headaches. 


CONCLUSION OF LAW

The criteria for service connection for TBI residuals, to include cognitive impairment and headaches, are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess/Hartman v. Nicholson,	 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).    

With respect to the service connection claim decided herein (TBI residuals), in this case, the RO provided notice to the Veteran in September 2005, prior to the initial adjudication of the claim in June 2006.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, and VA and the Veteran's respective duties for obtaining evidence.  Although the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the claim, such error was harmless given that service connection for TBI residuals is being denied; hence, no rating or effective date will be assigned with respect to the claimed disability.  Dingess/Hartman, 19 Vet. App. 473.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.   

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, service personnel records, VA treatment records, private treatment records, VA examination reports, copies of the July 2011 decision review officer (DRO) and May 2012 Board hearing transcripts, and lay statements.  

Second, VA satisfied its duty to obtain a medical opinion when required.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  With respect of the issue of service connection for TBI residuals, the Veteran was provided with VA examinations (the reports of which have been associated with the claims file) in November 2005 and March 2013.  The Board finds that the VA examination reports are thorough and adequate and provide a sound basis upon which to base a decision with regard to the issues on appeal.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history.  The March 2013 VA examiner also provided opinions with supporting rationale.  

The Veteran testified at a hearing before the Board in May 2012 before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the Board hearing, the Veterans Law Judge advised the Veteran what was generally required for service connection and suggested the importance of getting a medical nexus opinion relating any current disabilities back to the events that happened in service.  

As the Veteran presented evidence of symptoms of the current cognitive impairment, testimony as to the onset of the reported symptoms and in-service TBI, and there is additionally medical evidence reflecting on the etiology of the claimed TBI residuals, there is no overlooked, missing, or outstanding evidence that might substantiate the claim.  For these reasons, no duty to suggest the submission of overlooked or missing evidence arose.  Moreover, neither the Veteran nor the representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Veterans Law Judge.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.    

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A.      § 5103(a), § 5103A, or 38 C.F.R. § 3.159.

Service Connection for TBI Residuals

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2015).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

In this case, the Board finds that the weight of the evidence is against a finding that the Veteran has current TBI residuals and/or residuals of an in-service head injury; therefore, it cannot be a "chronic disease" under 38 C.F.R. § 3.309(a) (2015) and the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service at 38 C.F.R. § 3.303(b) or manifesting within one year of service separation at 38 C.F.R. § 3.307 (2015) do not apply.  

The Veteran contends that he suffered a head injury during service, and has current TBI residuals.  At the July 2011 DRO and May 2012 Board hearings, the Veteran has testified that, in 1970, while removing weapons from an aircraft, he stood up from a stooped position under the wing and struck his head on the underside of the wing, rendering him unconsciousness or semi-conscious.  The Veteran reported that this was followed by a headache.  See also July 2005 claim, October 2005 written statement, May 2009 substantive appeal (on a VA Form 9).   

The Veteran further contends that he was exposed to the concussive effects of many explosions during his duties as an explosive ordnance disposal technician.  See February 2012 written statement, May 2012 Board hearing transcript at 16-22, January 2016 written statement from the representative.  At the May 2012 Board hearing, the Veteran testified that he experienced headaches in service and regularly after service.  See May 2012 Board hearing transcript 20-21.    

After review of all the lay and medical evidence of record, the Board finds that the evidence demonstrates a head injury during service.  As noted above, the Veteran has reported that, while removing weapons from an aircraft during service, he stood up from a stooped position under the wing and struck his head on the underside of the wing, which rendered him unconsciousness or semi-conscious.  The Veteran reported that this was followed by a headache.  The Board finds the Veteran's competent lay account of this in-service head injury to be credible.

The Board also finds that the weight of the evidence of record demonstrates that the Veteran had headaches during service.  A March 1964 physical examination report and associated report of medical history note that the Veteran reported several severe headaches during the past year, which had been treated by military physicians with mild medication and good results.  The reviewing military physician noted no complications or sequelae (NCNS) associated with the reported headaches and that the Veteran's neurologic system was clinically normal.   On September 1964 and January 1965 reports of medical history, the Veteran reported a history of frequent or severe headaches.  

The Board next finds that the weight of the evidence is against a finding that the Veteran has current disability of TBI residuals and/or disabling residuals of the in-service head injury or headaches.  March 1969 and March 1973 physical examination reports note that the Veteran was neurologically clinically normal.  On associated reports of medical history, the Veteran denied a history of a head injury and frequent or severe headaches.  At the March 1975 service separation physical examination, the Veteran's neurologic system was noted as clinically normal.  On an associated report of medical history, the Veteran denied a history of a head injury and frequent or severe headaches.     

A September 2006 VA treatment record notes that the Veteran reported memory loss and brought in an MRI of the brain that was normal.  A March 2007 VA treatment record notes that the Veteran reported distractibility and forgetfulness since at least 2003.  The treatment record notes that the Veteran had mild cognitive impairment, amnestic type, placing him at increased risk for developing Alzheimer's disease.  A September 2010 VA treatment record notes that an MRI of the brain was conducted due to the Veteran's reports of headaches, memory loss, and a history of one mild traumatic brain injury.  The MRI report notes that no acute intracranial abnormality was identified. 

August and October 2010 VA treatment records (TBI consultation reports) note that the Veteran reported that he hit his head on the bottom of a plane when he stood up while performing a safety check during service.  The Veteran reported loss of consciousness for greater than 10 minutes and headaches for two days following the injury.  The VA treatment records note that the Veteran sustained a mild TBI during service in 1969 and had worsening issues with memory and concentration over the last several years of unclear etiology.  The VA doctor opined that the Veteran's cognitive issues were likely multi-factorial, including dementia, sleep issues, behavioral issues, and hearing loss that are possibly, but much less likely, due to the mild TBI.  The VA doctor noted that the September 2010 MRI was remarkable for diffuse involution that is likely more consistent with dementia.  

A February 2011 VA neuropsychology report notes that the Veteran reported increasing cognitive problems since neck surgery in 2003 and was concerned that he may have sustained brain damage due to problems with anaesthesia.  A March 2011 VA neuropsychological report and associated April 2011 addendum opinion notes that the Veteran reported difficulties with memory and attention that progressively worsened over the previous five years.  When interviewed during the neuropsychological testing, the Veteran reported multiple possible concussive events as a result of four to five automobile accidents in his 20s in which he briefly lost consciousness three to four times (the Veteran was unable to recall any specifics of the accidents), but denied receiving medical attention or experiencing any cognitive or physical sequelae following these incidents.  The Veteran also reported a head injury (during service) in 1970 when he stood up under a plane and hit his head on a wing.  The Veteran reported losing consciousness for less than five minutes and denied receiving any medical attention or experiencing any cognitive or physical sequelae.  

The VA neuropsychologist, based on the Veteran's profound memory impairment, other cognitive difficulties, and declining adaptive functioning, opined that the most likely etiology of the cognitive difficulties was (non-service-connected) Alzheimer's disease.  A July 2011 private treatment record also notes a diagnosis of Alzheimer's dementia and persistent cognitive decline, late onset (senile dementia uncomplicated).  

The Veteran underwent a VA examination in March 2013.  After considering the in-service head injury, current and past symptoms and treatment, and current examination findings, the VA examiner opined that the Veteran did not meet the criteria for TBI.  The VA examiner explained that the lack of evidence in the service treatment records does not negate the Veteran's history that the in-service TBI occurred, but opined that the presentation, diagnosis, and condition presented currently is not related to the in-service injury.  The VA examiner opined that the Veteran's cognitive and neurobehavioral conditions are not related to the reported distant TBI.  The VA examiner noted that the Veteran has been clinically diagnosed with Alzheimer's and opined that the Alzheimer's is not related to service or the in-service head injury.  

The March 2013 VA examiner further opined that, while the Veteran reported hitting his head during service, the evidence of record does not support a symptomatic brain injury because numerous physical examinations in the service treatment records reflect no brain injury or report of an injury.  The VA examiner noted that, while headaches were reported in 1964, there was no suggestion that these were related to a brain injury, headaches were not endorsed in subsequent examinations, and the Veteran's well-documented conscientiousness and attentiveness during service did not suggest a chronic cognitive problem.  The VA examiner opined that the headaches noted in the service treatment records were not related to a brain injury and the evidence of record does not support a chronic problem.  The VA examiner opined that the evidence does not support that the current symptoms of cognitive impairment or headaches are related to a TBI or otherwise related to active service.  As such, the current cognitive impairment and headaches were less likely than not related to service, to include an in-service TBI.     

The March 2013 VA examiner reviewed the claims file, interviewed the Veteran, and conducted an examination, in coming to the conclusion that the Veteran's currently reported cognitive impairment and headaches were not related to active service, to include the in-service TBI.  The VA examiner had the requisite medical expertise to render this opinion and provided a sound rationale for the opinion.  As such, the Board finds the March 2013 VA examination report to be highly probative.  Further, the PMR/polytrauma physician who evaluated the Veteran for a TBI, see October 2010 VA treatment record, also opined that the Veteran's cognitive issues were less likely than not related to a TBI.  

The Veteran and his spouse have contended, throughout the course of this appeal and to health care professionals, that his current cognitive impairment and headaches are related to the in-service TBI.  Lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.  A veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); see 38 C.F.R. § 3.159(a)(2).

As lay persons, the Veteran and his spouse do not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion that the in-service TBI caused the Veteran's current cognitive impairment and headaches or whether he has any current TBI residuals.  See Kahana v. Shinseki,	 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  The question of causation of a neurological or cognitive disorder involves knowledge of a complex and nonvisible body system (neurological system), an understanding of how injury to the neurological system or brain could result in headaches or cognitive impairment, and knowledge of multiple other causes of symptoms of headaches and cognitive impairment so as to eliminate other etiologies and differentiate these symptoms from non-service-related etiologies.  The etiology of the Veteran's current headaches and cognitive impairment is a complex medical etiological question involving internal and unseen system processes unobservable by the Veteran, especially in the context of this case where these symptoms have been already attributed to the (non-service-connected) Alzheimer's disease.  

Based on the above, the Board does not find the Veteran competent to provide an opinion of nexus between his current headaches and cognitive impairment and the in-service TBI.  Nor does the Board find the Veteran competent to identify these symptoms as TBI residuals, rather than symptoms of the non-service-connected Alzheimer's disease.  The Board finds that the medical evidence in this case, in particular the October 2010 opinion from the VA physician evaluating the Veteran for TBI and the March 2013 VA examiner's opinion, outweighs the lay assertions of the Veteran and his spouse regarding the etiology of headaches and cognitive impairment.  

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. §§ 1110, 1131; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that service connection can also be warranted if there was a disability present at any point during the claim period, even if it is not currently present); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that a current disability may include a diagnosis at the time the claim was filed or during its pendency).  

The Board finds that the weight of the evidence of record reflects that the Veteran does not have current TBI residuals.  To the extent that any current headaches may be related to the claimed cervical spine disorder, the Board has bifurcated the issue on appeal and remanded that aspect of the claim (i.e., service connection for headaches, claimed as due to cervical spine disorder) for additional development.  For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that the Veteran does not have current TBI residuals.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for traumatic brain injury residuals, to include cognitive impairment and headaches, is denied.


REMAND 

Service Connection for a Cervical Spine Disorder

In August 2015, the Board, in pertinent part, remanded the issue of service connection for a cervical spine disorder to obtain an addendum VA medical opinion.  In rendering the requested opinion, the VA examiner was specifically directed to note and discuss April 2009 and May 2009 written statements from Dr. D.H.  In a September 2015 addendum opinion, the VA examiner discussed the April 2009 private treatment record from Dr. D.H., but indicated that he could not locate the May 2009 written statement from Dr. D.H. in the medical records.  Review of the "Virtual VA"/VBMS system reflects that the May 2009 private medical opinion by Dr. D.H. was inadvertently misdated in the electronic claims file.  Because the September 2015 VA examiner did not review or discuss the May 2009 private medical opinion by Dr. D.H., the Board finds that there has not been substantial compliance with the prior Board remand orders and an additional VA opinion is necessary.  See Stegall, 11 Vet. App. at 27 (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); D'Aries, 22 Vet. App. 97.

Service Connection for Headaches

Additionally, the Board finds that the issue of service connection for headaches as due to cervical spine disorder is inextricably intertwined with the issue of service connection for a cervical spine disorder remanded herein.  The November 2005 VA examination report notes that the claimed headaches could be related to the cervical spine disorder.  A hypothetical grant of service connection for a cervical spine disorder could change the adjudication of service connection for headaches because there is some evidence that the current headaches are related to the cervical spine disorder.  As such, the Board finds that the issue of service connection for headaches is inextricably intertwined with the issue of service connection for a cervical spine disorder.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).

Finally, the November 2005 VA examination report notes that the headaches may be related to the cervical spine disease.  An October 2010 VA treatment record (TBI PM&R note) noting that the headaches are likely tension type and cervicogenic with a possible vascular component.  Based on the above, the Board finds that a VA opinion is necessary as there remains some question as to the etiology of the headaches.  See McLendon, 20 Vet. App. at 86.   

Accordingly, the issues of service connection for a cervical spine disorder and headaches, as secondary to a service-connected disability, are REMANDED for the following action:  

1.  Arrange for the claims file to be reviewed by the VA examiner who prepared the September 2015 VA medical opinion (or a suitable substitute if that VA examiner is unavailable) for the purpose of preparing an addendum opinion to the examination report.  If it is determined that another examination is needed to provide the required opinion, the Veteran should be afforded the appropriate VA examination to assist in determining the etiology of the current cervical spine disorder and headaches.  The VA examiner should review the claims folder and then offer the following opinions with supporting rationale:

Is it at least as likely as not (50 percent or greater probability) that the cervical spine disorder was incurred in or caused by active service?  In answering this question, the VA examiner should note and discuss the April 2009 and May 2009 statements from Dr. D.H. that the cervical spine degenerative disease is related to the severe injury the Veteran reported occurred in service.

What is the most likely etiology of the claimed headaches?  The VA examiner should note and discuss (1) the November 2005 VA examination report noting that the headaches may be related to the cervical spine disease and (2) the October 2010 VA treatment record (TBI PM&R note) noting that the headaches are likely tension type and cervicogenic with a possible vascular component.   

2.  Then, readjudicate the issues on appeal.  If any part of the appeal remains denied, provide the Veteran and representative with a supplemental statement of the case and allow an appropriate time for response.

The pending claim of service connection for headaches is inextricably intertwined with the issue of service connection for a cervical spine disorder.  As such, consideration of the issue of service connection for headaches should be deferred until the intertwined issue is decided.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


